DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamada et al. (U.S. Publication No. 2017/0044433 A1; hereinafter Kamada)
	With respect to claim 1, Kamada discloses a phosphor comprising a Ce:YAG single crystal having a Ce amount of 0.7 parts by mole or more in which a total amount of Y and Ce is 100 parts by mole (see ¶[0018] and ¶[0033]).

	With respect to claim 3, Kamada discloses having a fluorescence wavelength of 540 nm or more (See ¶[0026])
	With respect to claim 5, Kamada discloses wherein the phosphor is produced by a micro pull-down method (See ¶[0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamada et al. (U.S. Publication No. 2017/0044433 A1; hereinafter Kamada) in view of Aboulaich et al. (U.S. Publication No. 2017/0283697 A1; hereinafter Aboulaich
	With respect to claim 4, Kamada fails to disclose wherein a relative value (%) of an internal quantum yield at 200oC. with respect to an internal quantum yield at 25oC. by blue light of 450 nm is 95% or more.
	In the same field of endeavor, Aboulaich teaches the internal quantum yield of Ce:YAG of 95% or more (See ¶[0088-0089]). While Aboulaich is silent to specific temperatures at which internal quantum yields are performed, both Kamada and Aboulaich disclose the same garnet illuminant as that of the present invention and Aboulaich discloses that an internal quantum yield of 95% or more can be achieved given various conditions and is an inherent characteristic to the garnet illuminant. 
	With respect to claim 6, Kamada fails to explicitly disclose a light source device comprising: the phosphor according to claim 1; and a blue light emitting diode and/or a blue semiconductor laser.
	In the same field of endeavor, Aboulaich teaches a light source device comprising: the phosphor according to claim 1 (see ¶[0044-0046]); and a blue light emitting diode and/or a blue semiconductor laser (see ¶[0004]). 	The implementation of the phosphor within a blue light emitting diode allows for the production of white light (see Aboulaich ¶[0004]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Foster et al. (U.S. Publication No. 2020/0362238 A1) discloses a Ce:YAG based scintillator
Cozzan et al. (U.S. Publication No. 2019/0264100 A1) discloses a Ce:YAG based light emitting device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818